DETAILED ACTION
Amendment submitted May 16, 2022 has been considered by examiner. Claims 1-20 are pending. 



Response to Arguments
Applicant's arguments filed May 16, 2022 towards a newly added feature have been fully considered but they are not persuasive. 
As to arguments towards Claim 1, the Applicant states that the cited art does not disclose a new limitation “before the drain timeout expires, executing the first rule instruction at least by calculating one or more metrics for the particular session of the client system with the first database server”. 
The Applicant also states that art used in rejecting Claim 7, which has related features to the new limitation, Kalonji, also does not disclose the new limitation. The Examiner respectfully disagrees.
Barrett [0039] discloses identifying when sessions are to be timed out; Kalonji [0010, 0038] discloses monitoring active sessions and terminating those sessions that exceed particular metrics. That is interpreted as terminating before any timeout period expires.

No further specific arguments are provided.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Claims state “determining a likelihood of the next request containing an “unprotected command”. However, the term “unprotected command”, while mentioned twice in the instant specification, does not seem to have a clear meaning. As such, it is difficult to identify the meaning of the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 10-12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US Patent Application Publication 2018/0129688) in view of Barrett (US Patent Application Publication 2007/0180122) and further in view of Kalonji et al (US Patent Application Publication 2007/0147247).

Claims 1 and 11: Colrain discloses a method and one or more non-transitory computer-readable media comprising: 
receiving a request for a planned operation on a first database server of a DBMS, the first database server having a particular session established with a client system to receive one or more requests to execute one or more user calls on the DBMS [0022]. [See at least identifying a client request during a session with a DBMS.]
in response to the request for a planned operation for the first database server, transmitting to the client system a request to drain sessions with the first database server including the particular session, the DBMS being configured to terminate any session with the first database server that has not been drained [0020]. [See at least making a session for draining in response to at least a notification of maintenance.]

Colrain alone does not explicitly disclose terminating a session that has not been drained within a drain timeout period.
However, Barrett [0039] discloses terminating (i.e. draining) a session once a threshold period is reached.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Colrain with Barrett. One would have been motivated to do so in order to close open sessions in order to gain free up demand of a network.

Colrain alone also does not explicitly disclose before the drain timeout expires, executing the first rule instruction at least by calculating one or more metrics for the particular session of the client system with the first database server.
However, Kalonji [0010, 0038] discloses monitoring active sessions and terminating those sessions that exceed particular metrics. That is interpreted as terminating before any timeout period expires.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Colrain with Kalonji. One would have been motivated to do so in order to identify when to terminate a session.


Colrain as modified further discloses:
identifying, in a rule set, first rule data, the first rule data including first rule instructions to detect a possible termination point for the particular session before the drain timeout period expires [0022, 0076]. [See at least identifying termination that either “initiated automatically or at a request of a database administrator”.]
based on the execution of the first rule instructions before the drain timeout period expires, determining whether the termination point for the particular session is detected [0022]. [See at least detecting a “safe point” to disconnect.]
based on determining that the termination point for the particular session is detected, terminating the particular session of the client system with the DBMS at the termination point [0022].
Claims 2 and 12: Colrain as modified discloses the method and media of Claims 1 and 11, and Colrain further discloses 
	in response to the request for the planned operation for the first database server, transmitting to the client system the request to drain sessions with the first database server including another session of the DBMS with the client system; 
identifying, in the rule set, second rule data different from the first rule data, the second rule data including second rule instructions to detect a possible termination point for the other session before the drain timeout period expires [0020-0022]. [See at least marking multiple sessions for draining sessions. Also, see Barrett [0039] regarding terminating sessions prior to a threshold time.]
based on execution of the second rule instructions before the drain timeout period expires, determining whether the termination point for the other session is detected [0022]. [See at least detecting a “safe point” to disconnect.]
based on determining that the termination point for the other session is detected, terminating the other session of the client system with the DBMS at the termination point [0022].
Claims 4 and 14: Colrain as modified discloses the method and media of Claims 1 and 11, and Colrain further discloses wherein terminating the particular session at the termination point further comprises causing the client system to fail over to a second database server of the DBMS by establishing a new session with the second database [0105]. [“At such a smart failover point, the session may be closed and a new one opened at a target instance with the states and objects restored.”]
Claims 10 and 20: Colrain as modified discloses the method and media of Claims 1 and 11, and Colrain further discloses:
	determining whether within a portion of the drain timeout any command is issued from the client system to the DBMS over the particular session [0055-0057]. [See at least commands with a request boundary.]
based on determining whether within the portion of the drain timeout any command is issued from the client system to the DBMS over the particular session, determining whether the termination point for the particular session is detected [0055-0057].


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US Patent Application Publication 2018/0129688) in view of Barrett (US Patent Application Publication 2007/0180122) further in view of Kalonji et al (US Patent Application Publication 2007/0147247) and further in view of Chandra et al (US Patent Application Publication 2018/0158014). 

Claims 3 and 13: Colrain as modified discloses the method and media of Claims 1 and 11, but Colrain alone does not explicitly disclose wherein the rule set includes a second rule data, the second rule data having a higher priority for execution than the first rule data, the method further comprising: based on the second rule data having the higher priority for execution than the first rule data, executing second rule instructions of the second rule data; based on the executing the second rule instructions, determining that no termination point is detected.
However, Colrain [0054, 0058, 0094] discloses having rules for draining a session and Chandra [0013] further discloses that higher priority rules are executed before other rules. As for determining that no termination point is detected, see at least Colrain [0046, 0065] where there is no monitoring of a safe point (i.e. termination point).
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Colrain with Chandra. One would have been motivated to do so in order to make sure that higher priority rules are executed before lower priority rules.

Claims 5, 7, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US Patent Application Publication 2018/0129688) in view of Barrett (US Patent Application Publication 2007/0180122) further in view of Kalonji et al (US Patent Application Publication 2007/0147247) and further in view of Holland et al (US Patent 10,374,924).

Claims 5 and 15: Colrain as modified discloses the method and media of Claims 1 and 11, but Colrain alone does not explicitly disclose the limitations of the instant claims. 
However, Holland discloses:
retrieving a set of historical session-level raw statistics for one or more previous sessions of the client system with the DBMS (Col 5 ln 8-67). [See at least identifying network metrics in previous sessions. As for the sessions be specifically be “with the DBMS”, Holland (Col 14 ln 62-65) discloses identifying historical metrics for other sessions such as at least database clusters. As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Holland to monitor DBMS sessions in order to monitor specific type of network metrics.]
obtaining a set of current session-level raw statistics for the particular session of the client system with the DBMS at a particular snapshot point in the particular session (Col 5 ln 8-67). [See at least identifying metrics in a network session.]
 based on the set of historical session-level raw statistics and the set of current session-level raw statistics, calculating one or more metrics for the particular session of the client system with the DBMS at the particular snapshot point in the particular session (Col 5 ln 8-67). [See at least comparing historical data with current metrics.]

Kalonji disclose:
based at least in part on the one or more metrics for the particular session, determining whether the termination point for the particular session is detected at the particular snapshot point in the particular session [0038]. [See at least terminating a session based on particular metrics.]

It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Colrain with Holland and Kalonji. One would have been motivated to do so in order to identify when to terminate a session.
Claims 7 and 17: Colrain as modified discloses the method and media of Claims 1 and 11, but Colrain alone does not explicitly disclose the limitations of the instant claims. 
However, Kalonji discloses:
based at least in part on raw statistics for the particular session between the client system and DBMS, calculating one or more metrics for the particular session of the client system with the DBMS; based at least in part on the one or more metrics for the particular session, determining whether the termination point for the particular session is detected [0038]. [See at least terminating a session based on particular identified metrics of a current session. As for the sessions be specifically be “with the DBMS”, Holland (Col 14 ln 62-65) deals with identifying historical metrics for other sessions such as at least network sessions. DBMS traffic usually goes through a network in order to communicate with a client. As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Holland to monitor DBMS sessions in order to monitor specific type of network metrics.]
Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Colrain with Kalonji. One would have been motivated to do so in order to identify when to terminate a session.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US Patent Application Publication 2018/0129688) in view of Barrett (US Patent Application Publication 2007/0180122) further in view of Kalonji et al (US Patent Application Publication 2007/0147247) and further in view of Vibhor et al (US Patent Application Publication 2015/0244775).

Claims 8 and 18: Colrain as modified discloses the method and media of Claims 1 and 11, but Colrain alone does not explicitly disclose based at least in part on raw statistics for the particular session between the client system and DBMS, calculating one or more metrics for the particular session of the client system with the DBMS; based at least in part on the one or more metrics for the particular session, estimating whether each and every request in the particular session is expected to complete before the particular session drain time out.
Colrain [0022] discloses identifying when to drain a session based at least on metrics and Vibhor [0024, 0079] discloses estimating if requests are not completed before a particular metric, such as a time threshold. 
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Colrain with Vibhor. One would have been motivated to do so in order to identify which requests would not be able to be completed.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US Patent Application Publication 2018/0129688) in view of Barrett (US Patent Application Publication 2007/0180122) further in view of Kalonji et al (US Patent Application Publication 2007/0147247) and further in view of Ramaswamy et al (US Patent 6,622,119)

Claims 9 and 19: Colrain as modified discloses the method and media of Claims 1 and 11, and Colrain further discloses: 
based at least in part on raw statistics for the particular session between the client system and DBMS, calculating one or more metrics for the particular session of the client system with the DBMS [0022].

Colrain does not explicitly disclose based at least in part on the one or more metrics for the particular session, determining a likelihood of the next request containing a non-recoverable command.
However, Ramaswamy (Col 2 ln 9-32) discloses identifying a likelihood that a next command is a particular type of command. As to the command being an unprotected command, that is considered non-functional descriptive concept because the claim limitation deals with identifying a likelihood of a command. The type of command does not change the functionality of determining the calculation of the likelihood. 
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Colrain with Ramaswamy. One would have been motivated to do so in order to predict the next command for faster retrieval of data.


Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163